Citation Nr: 0203286	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  00-07 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a left hip disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to May 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a January 2000 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).
 
A videoconference hearing was held in August 2001 before the 
undersigned Member of the Board.  The transcript of the 
hearing testimony is associated with the claims file.

For the reasons set forth below, the Board has reopened the 
veteran's claim of entitlement to service connection for a 
left hip disorder.  Having reopened this claim; the Board is 
undertaking additional development on the issue of 
entitlement to service connection for a left hip disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After providing the notice and reviewing 
any response thereto, the Board will prepare a separate 
decision addressing this issue.  

The Board also notes that the veteran has perfected an appeal 
as to the issues of entitlement to service connection for low 
back pain and a groin disorder as secondary to a left hip 
disorder.  The issues of entitlement to service connection 
for low back pain and a groin disorder are inextricably 
intertwined with the issue of service connection for a left 
hip disorder.  Therefore, the Board will defer consideration 
of these issues pending development and adjudication of the 
issue of service connection for a left hip disorder.  



FINDINGS OF FACT

1.  In March 1973 the Board denied service connection for a 
left hip disorder on the grounds that the veteran's left hip 
disorder, diagnosed as Legg-Perthes disease, was a 
developmental condition which preexisted service and was not 
aggravated therein.

2.  The evidence associated with the claims file subsequent 
to the March 1973 Board decision is so significant, when 
considered in connection with other evidence previously 
submitted, that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

1.  The March 1973 Board decision denying service connection 
for a left hip disorder is final and is the most recent 
unappealed denial of his claim.  38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5126, 7104, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. § 20.1100 (2001).

2.  The evidence received since the March 1973 decision is 
new and material and serves to reopen a claim for service 
connection for a left hip disability.  38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5108, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a), 20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A (West 1991 & Supp. 2001).  
The veteran has not referenced, nor does the evidence show, 
the existence of any additional medical evidence pertinent to 
his claim to reopen a previously disallowed claim of service 
connection for a left hip disability that is not presently 
associated with the claims folder.  Thus, VA's duty to assist 
the claimant in this regard is satisfied.  38 U.S.C.A. 
§ 5103(a); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The veteran was informed of the 
information necessary to substantiate his claim by means of a 
statement of case and supplemental statement of the case 
issued during the appeals process. Accordingly, the Board 
finds that the duty to inform the veteran of required 
evidence to substantiate his claim has been satisfied.  38 
U.S.C.A. § 5103(a).  

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose. 

Prior decisions of the Board and unappealed decisions of the 
RO are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104, 7105; 38 C.F.R. §§ 20.302, 20.1103 (2001).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990); 
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim).

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The Board notes that new VA regulations have been promulgated 
pertaining to the adjudication of claims to reopen finally 
denied claims by the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)).  These 
changes are prospective for claim filed on or after August 
29, 2001, and are, accordingly, not applicable in the present 
case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Certain diseases, including 
degenerative arthritis, may be presumed incurred in service 
if shown to be manifested to a compensable degree within one 
year after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who had wartime service or peacetime service after 
December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
which was manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. §§ 1111, 1137.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Temporary flare-ups will not be 
considered to be an increase in severity.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In March 1985 General Counsel for VA addressed the following 
question:  In view of the provisions of 38 C.F.R. § 3.303(c), 
under what circumstances, if any, may service connection be 
granted for disorders of congenital or developmental origin?  
In this opinion, General Counsel held that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin if the condition was 
incurred in or aggravated during service.  A defect is a 
structural or inherent abnormality or condition which is more 
or less stationary in nature.  A disease may be defined as 
any deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  See VA O.G.C. Prec. Op. No. 1-85 (March 5, 1985) 
(reissued as VAOPGCPREC 82-90 (July 18, 1990)).  

In September 1988, VA General Counsel issued a new precedent 
opinion to update the previous opinion provided in VA O.G.C. 
Prec. Op. No. 1-85.  The opinion was updated to reflect that 
a hereditary disease under 38 C.F.R. § 3.303(c) does not 
always rebut the presumption of soundness, and that service 
connection may be granted for hereditary diseases which 
either first manifest themselves during service or which 
preexist service and progress at an abnormally high rating 
during service.  VA O.G.C. Prec. Op. No. 8-88 (Sept. 29, 
1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990)).  
Following the issuance of this General Counsel opinion, the 
VA ADJUDICATION PROCEDURE MANUAL, M21-1, was revised to provide 
that service connection may be granted for hereditary 
diseases which either first manifest themselves during 
service or which preexist service and progress at an 
abnormally high rate during service.  MANUAL M21-1, Chapter 
50, § 50.78(f) (Mar. 29, 1989).

The veteran initially filed a claim for service connection 
for a left hip disorder in June 1970.  In March 1973, the 
Board denied the veteran's claim for service connection for a 
left hip disorder.  The evidence before the Board at that 
time included the veteran's service medical records which 
reflect that a pre-induction examination conducted in July 
1969 contained no pertinent abnormalities relative to a hip 
condition.  In April 1970 the veteran was seen with 
complaints of pain in the left leg.  There was no history of 
any trauma.  A diagnosis of probable Legg-Perthes of the hip 
with deformity at femoral head with acetabular changes was 
made.  A medical board found that the veteran's hip condition 
existed prior to service and was not aggravated by service.  
This Board decision is final and is not subject to revision 
upon the same factual basis.  See 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.  

In the present case, in order to produce evidence which bears 
directly and substantially upon his claim such that it must 
be considered to fairly decide the merits of the claim, the 
veteran should produce evidence which, in conjunction with 
the evidence already of record, bears on the question of 
whether a left hip disorder resulted from an in-service 
disease or injury or whether a left hip disability that 
preexisted active duty was aggravated by the veteran's active 
military service. 

The evidence received subsequent to the March 1973 Board 
decision consists of several medical records from 1963 to 
1975, and 1981 to the present time.  The veteran also 
submitted a lay statement from a friend who described the 
physical changes in the veteran after he returned from 
service.  The evidence also includes the veteran's testimony 
at the August 2001 hearing.  Of particular note is a private 
x-ray report dated in June 1970 less than one month following 
the veteran's separation from active duty.  This report notes 
that the veteran left hip showed a "recently acquired 
aseptic necrosis" in addition to a suspected old Legg-
Perthes disease.  This evidence suggests that the veteran's 
hip disorder could have been made worse by the veteran's 
activities in service and tends to establish a material fact 
which was not of record at the time of the 1973 decision.

The Board finds that the veteran has provided new evidence 
which "bears directly and substantially upon the specific 
matter under consideration."  The evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge, 155 F.3d at 1359.  
The gist of the additional medical evidence, lay statement, 
and testimony is that the congenital hip problem could have 
been aggravated or made worse by the activity described by 
the veteran.  Taken together, this evidence is new and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus, the test for new and 
material evidence set forth in 38 C.F.R. § 3.156 has been 
met, thus the claim of entitlement to service connection for 
a left hip disability is reopened.  To this extent only the 
veteran's appeal is granted.  

Having reopened the claim, the Board finds that additional 
development is warranted prior to adjudication of this appeal 
on the merits.  Accordingly, under the Board's is taking 
steps to develop the veteran's claim for service connection 
for a left hip disability pursuant to its authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  No inference should be drawn 
regarding the final disposition of his claim as a result of 
this action.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a left hip 
disorder.  To this extent only, the appeal is granted.




		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

